Citation Nr: 1528952	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  10-24 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to September 12, 2007, for a grant of service connection for eczema/herpetic lesions. 

2.  Entitlement to a compensable initial disability rating for residuals of a circumcision.

3.  Entitlement to an initial disability rating in excess of 10 percent for rotator cuff tendonitis status post arthroscopic surgery, right shoulder.

4.  Entitlement to service connection for a gastrointestinal condition, to include nausea, vomiting, diarrhea and gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

6.  Entitlement to service connection for headaches. 
 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009, May 2010 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2015 concerning the issues of an earlier effective date for the grant of service connection for eczema/herpetic lesions and a compensable initial disability rating for residuals of a circumcision.  A transcript of those proceedings is of record.  The remaining issues were appealed separately and no hearing was requested.

The issues of entitlement to a compensable initial disability rating for residuals of a circumcision, an initial disability rating in excess of 10 percent for rotator cuff tendonitis, and entitlement to service connection for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Evidence submitted within a year of the May 2001 rating decision which denied the Veteran's claim for service connection for eczema/herpetic lesions was sufficient to trigger VA's duty to assist and thus the May 2001 decision was never final.

2.  The Veteran's only currently diagnosed gastrointestinal condition, GERD, was not present during service or for many years thereafter and is not otherwise etiologically related to service.

3.  The preponderance of the evidence of record does not support a current diagnosis of PTSD in conformance with applicable regulations linked via medical evidence to a credible and verified in-service stressor event.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of June 30, 1999, for the grant of service connection for eczema/herpetic lesions have been met.  38 U.S.C.A. §§ 5110, 5101(a) (West 2014); 38 C.F.R. §§ 3.1(p), 3.400, 3.151(a), 3.155 (2014).

2.  The criteria for service connection for a gastrointestinal condition, to include nausea, vomiting, diarrhea and GERD have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

September 2011 and October 2011 letters, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claims and to establish a disability ratings and effective dates.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified additional records that have not been obtained.  

The Veteran underwent VA examinations in June 2013 which involved review of the claims file, interviews with the Veteran, physical and psychiatric assessment of the Veteran, and opinions concerning the Veteran's conditions.  The Board finds this to be adequate because the examiners based their opinions upon consideration of the Veteran's prior medical history, described the claimed disabilities in sufficient detail so that the Board's evaluation will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has been afforded a hearing on his earlier effective date claim and increased rating for residuals of a circumcision.  As the former claim is granted and the latter is remanded, the requirements of  Bryant v. Shinseki, 23 Vet. App. 488 (2010), are not at issue.  

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Earlier Effective Date

The Veteran's initial claim for service connection for eczema/herpetic lesions was received June 30, 1999, and was denied in a January 2000 rating decision.  The claim was denied again in a May 2001 decision following a new notice letter issued pursuant to the contemporaneously enacted Veteran's Claims Assistance Act.  

In June 2001 the Veteran submitted a list of treatment providers along with individual releases for the identified medical records.  Under applicable law, VA was then required to make reasonable efforts to obtain these records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  However, no action was taken by the RO until the Veteran refiled his claim in September 2007.  

When new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In such situations the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).  

Here, new evidence was submitted triggering VA's duty to assist within 1 year of the June 2001 rating decision.  As such, the June 2001 rating decision was never final and the effective date of the grant for service connection is thus the date the Veteran's initial claim was received, June 30, 1999.  38 C.F.R. § 3.400.

III.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

1. Gastrointestinal Condition

The Veteran has complained of nausea, vomiting, diarrhea, acid reflux (GERD), and irritable bowel syndrome (IBS) and that these conditions are related to service.

Service treatment records show the Veteran was diagnosed with gastroenteritis in July 1972 after complaining of vomiting and diarrhea and again in September 1972 after complaining of diarrhea.  No stomach or gastrointestinal problems were reported at separation.

Private treatment records throughout the 1990s show occasional stomach problems including, diarrhea, gastroenteritis, upset stomach, gas, IBS, gastritis.  In November 1999 the Veteran reported gastrointestinal symptoms began in 1989.

January 2004 VA treatment records note the Veteran had no abdominal pain, nausea, vomiting, diarrhea, or constipation.

In October 2005 the Veteran was diagnosed with GERD.

February 2006 records show complaints of chest pain for a week with nausea.  The assessment was rib pain/costochondritis.

In June 2013 the Veteran underwent a VA examination.  The examiner noted that there is no evidence in the record of the Veteran having a current diagnosis of IBS or symptoms suggesting IBS. He presently is taking no medications for his digestive system.  The Board notes that evidence of the Veteran's gastrointestinal problems during the 1990s was submitted following the Veteran's VA examination.

While the record shows that the Veteran suffered enteritis on 2 occasions during service, the record does not show a diagnosis of a chronic stomach problem other than GERD within the appeal period.  The record does not suggest that the Veteran's current diagnosis of GERD is in any way related to his episodes of enteritis during service or that he currently has a diagnosis of IBS, therefore another VA examination is unnecessary.  As there is no incidence of GERD during service, and no current diagnosis of any other stomach condition, service connection for a gastrointestinal condition is denied.  38 C.F.R. § 3.303(a).  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

2. PTSD

The Veteran contends that he suffers from PTSD related to service.  The Veteran initially reported that his PTSD is due to being hit with an object and knocked unconscious while involved in a fight at a wedding that left him with emotional and physical scars including headaches, eye surgery and dental problems.  The Veteran also identified another stressor where he was walking down the runway to a jet that had landed and a cable running across the runway caught him from behind at the ankles and he was slammed to the ground and thought he was going to die.  He reported that the incident haunts him and wakes him up with nightmares of falling and slamming his head on the runway.  The Veteran stated that these events changed his life, that his evaluations became very low; that he had constant episodes of depression and anxiety without a discernable cause; that his alcohol consumption increased; that harassment led to disregard for authority; and that he can't keep long term relationships.

The Veteran subsequently reported that he witnessed a plane crash at some point and responded as part of the fire response team and was scared for his life due to unexploded ordinance and fuel tanks and that this changed his life and that he experiences flashbacks and nightmares of the incident.

Establishing service connection for PTSD requires:  (1) medical evidence diagnosing the condition in conformance with the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV); (2) a link, established by medical evidence, between a Veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2014); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

The evidence required to support the occurrence of an in-service stressor varies depending on whether a veteran was engaged in combat with the enemy.  In cases such as this, where there is no combat service, the veteran's assertions of in-service stressors, standing alone, cannot as a matter of law provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the claimant must provide "credible supporting evidence" that the event alleged as the stressor in service occurred.  Cohen, 10 Vet. App. at 147.

According to the DSM-IV, a PTSD diagnosis requires with regards to a "stressor" that "[t]he person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror."

The Veteran was a firefighter during service.  Records verify that the Veteran was involved in a fight in November 1971 which resulted in an injury to his jaw.  The Veteran's service records do not contain any mention of a plane crash however the Veteran submitted a newspaper clipping detailing a plane crash at Nellis Air Force Base, which is hand dated August 30, 1972.

VA treatment records show an impression of PTSD in October 2002 by a physician assistant following a positive PTSD screen and a referral for a full psychiatric consultation.

In August 2004 the Veteran underwent a VA psychiatric consultation where he reported a history of PTSD and being in the Vietnam War.  He complained of being haunted by his year-long in-service prison term.  He reported being bothered by his past drug use and prison sentence, especially after his retirement in 1998.  He denied changes in sleep or appetite and reported no effects when he was working or in social groups.  He reported being irritable and quick to anger since the military, raising his voice when he is frustrated or irritable but denied any physical behavior. He reported avoiding "certain people" who irritate him.  He reported liking to talk to children around his neighborhood about not doing drugs and his own experience.
He also complained of feelings of guilt for being in prison and doing drugs but did not evidence hopelessness or helplessness.  He endorsed having passive thoughts about death on and off for years, the last one 2 months prior.  He denied suicidal ideation, plans, attempts or intents; depressed mood, anxiety, panic, manic, or psychotic symptoms.  He reported mild obsessive thoughts where he hyper focused on mechanical projects.  He denied checking doors or other things excessively.  The Veteran denied previous interactions/interviews with psychiatrist, psychologist, counselors, or other mental health professionals.  The Veteran described mild obsessive personality and irritability but denied any stressors, changes in sleep/appetite, or affect in social or employment.  The Veteran was noted to have obsessive-live personality traits but did not meet the criteria for any axis I diagnosis.

In February 2012 the Veteran was diagnosed by a VA psychiatrist with PTSD based on his in-service duties which reportedly placed him at the site of multiple plane crashes including one where live ordinance was lying about where the Veteran thought he was going to die.  The examiner noted intrusive dreams and memories, social isolation, emotional estrangement, trouble remembering or talking about his military service, irritability, poor concentration and hypervigilance.  Subsequent treatment notes from this psychiatrist base the Veteran's diagnosis of PTSD on the fact that firefighting is inherently a dangerous profession and more firefighters die in the line of duty than peace officers.  The psychiatrist noted a single crash that keeps intruding in the Veteran's thoughts.  He further noted that in Spring 2013 the Veteran rescued a driver of an SUV that went over an embankment which recreated his USAF experience and the Veteran thinks about the burning plane and potential armament explosions every other day and has flashbacks.  The Veteran also gets flashbacks when his shoulder hurts because he got bumped off the back of a fire truck and hurt the shoulder.  The record notes the Veteran doesn't like to talk about his military experiences with other veterans and is socially isolated and emotionally restricted.  The Veteran has poor sleep and is hypervigilant.  The record went on that the Veteran was fired from some construction jobs because of fights with co-workers or problems with supervisors.  The Veteran was noted to have some obsessional rituals. 

An April 2013 letter from the Veteran's readjustment therapist notes the Veteran responded to a plane crash during service with fear and horror.  It also notes that the Veteran had surgery on his penis in service which did not heal correctly that he has daily anxiety and intrusive thoughts.  The Veteran was noted not to have relationships outside of his immediate family or other veterans and is fearful of building close relationships due to insecurities around building intimacy and his physical scarring on his penis.  The Veteran's daily intrusive thoughts of his experience as a fire fighter purportedly cause him to lose focus and concentration for hours.  During these triggering episodes he reports being overwhelmed by anxiety which persists through the following hours and often manifests in irritability and angry outbursts.  The letter states the Veteran displays symptoms of PTSD in a moderate to severe level and diagnoses PTSD with adjustment disorder with mixed anxiety and depressed mood.

The Veteran underwent a VA PTSD examination in June 2013 where the examiner opined that it is less likely than not that the Veteran's current complaints are caused by the claimed stressors.  The examiner noted that the Veteran had claimed his PTSD was due to a gang fight that occurred during service and based on responding to a scene where an incoming jet engaged a north runway barrier cable.  The examiner noted that neither of these two stressors are persistently re-experienced (persistent re-experiencing symptoms of an event would be required for a diagnosis of PTSD to be accurate).  The examiner noted that when the Veteran first presented to treatment in August 2004, he indicated that he was "haunted due to a prison term."  The clinician who saw him indicated that the Veteran was "haunted by feelings about having a prison sentence" and stated, "His past of drug use and prison sentence has been bothering him, especially after retirement in 1998." The clinician concluded that the Veteran did not have an axis I disorder, and offered a rule out diagnosis of obsessive-compulsive personality traits.  The clinician indicated that "some changes" in functioning occurred when the Veteran's mother died in 2002.  The examiner also noted that the Veteran was diagnosed with PTSD in February 2012, but was unable to find any instances where full criteria for PTSD were reported and/or documented.

The examiner concluded that it was not clear that the Veteran has PTSD and that although the Veteran has reported thoughts about his prison term that bother him, these thoughts are not related to the claimed stressors.  The examiner noted that the Veteran also reported social isolation and anger problems, but there is no indication that full criteria for PTSD have ever been met.  The examiner also noted no continuum of treatment that would reasonably connect an axis I disorder with military service and no evidence of a long-standing disability pattern since he was not treated for mental health concerns until 2004.

In August 2014 the Veteran stated that he rescued a pilot from the middle of flames and smoke and the car crash incident put him right back there.  

In October 2014 the Veteran also reported only telling certain things to certain examiners.

The Board finds that the preponderance of the evidence does not indicate that the Veteran suffers from PTSD related to a specific in-service stressor event.  

Although the Veteran has been assessed with PTSD, only one psychiatrist has made such a diagnosis.  A preliminary assessment of PTSD from a physician's assistant and a diagnosis of PTSD from a social worker are also of record.  In opposition, two separate psychiatrists in 2004 and 2013 found that the Veteran did not suffer from PTSD or any other Axis I diagnosis.  As no other axis I diagnosis has been suggested by a medical professional, the preponderance of the evidence does not suggest a current acquired psychiatric disorder. 

Concerning the requirement of an in-service stressor, the Veteran has identified numerous different stressors to different providers and to VA at different times including: a (gang) fight at a wedding; hurting his shoulder after falling from a truck; being tripped up by a cable on a runway and hitting his head; witnessing a plane crash; witnessing several plane crashes, responding to a crash where live ordinance was present, responding to several plane crashes; rescuing a pilot from the flames, having penile surgery, having done drugs, and having been imprisoned.  His statements concerning the severity and impact of these stressors have also changed over time.  The Board notes that there is no credible supporting evidence of record concerning some of these stressors and that the Veteran's accounts of others are contradictory.  However, the Veteran's report of being hit in the jaw at a wedding is corroborated by his medical records, as well as there being a single plane crash at his base during service (although there is no supporting evidence that the Veteran had any interaction with the pilot or technically that he even was present.)  Given the Veteran's vacillation on the issue of a stressor event and his report of only sharing certain information with certain providers it is difficult for the Board to find consistency and credibility in the Veteran's statements. 

The preponderance of the evidence likewise does not support a nexus between a diagnosis of PTSD and an in-service stressor.  The Veteran's initial assessment of PTSD did not note a stressor.  The Veteran's February 2012 diagnosis and subsequent treatment by his VA psychiatrist was based on his duties in-service which included being at the site of "multiple plane crashes" including one where live ordinance was present and an episode where the Veteran injured his shoulder.   The psychiatrist's note that firefighting is inherently dangerous is not relevant to whether the Veteran suffered an in-service stressor.   Likewise, the Veteran's therapist relates PTSD symptomatology mainly to his penile surgery and complications with only passing reference to his duties as a firefighter.  The Veteran's treating VA psychiatrist and therapist both seem to base their assessment of the Veteran's condition on an amalgamation of different events and the Veteran's overall characterization of his duties as a firefighter to form the basis of a stressor.  The requirement of a stressor event where the Veteran experienced "intense fear, helplessness, or horror" cannot be replaced in this way for purposes of establishing service connection.  The Veteran's response to the airplane crash with live ordinance, if credible, could be considered a valid in-service stressor.  However, the evidence does not suggest that the Veteran mentioned this as a significant issue during his 2004 consultation or his 2013 VA examination, which makes that stressor an unlikely basis for PTSD, as he would otherwise persistently re-experience it.  

The Board affords the VA examiner's report the most probative weight.  First, he is a psychiatrist, whereas the August 2013 letter is from a social worker without obvious medical training.  More importantly, the 2013 VA examiner examined the Veteran's claims file.  While this is not a prerequisite to giving probative medical opinion, it is especially important in a case such as this where the Veteran's lay statements regarding his purported stressors are at issue and have changed over time.  Furthermore, the Veteran's reports to his current psychiatrist are repudiated elsewhere in the record.  For instance the Veteran's purported inability to talk to other veterans, evidence of avoidance, is contradicted by several years' worth of records where the Veteran voluntarily went to support and discussion groups with other veterans, even in the absence of a PTSD diagnosis.  Likewise, the Veteran's stressor statements to the Board regarding the incident at the wedding and the incident with the cable are not mentioned at all in his therapist letter or psychiatrist treatment notes.  As the medical professional with the most complete picture of the Veteran's medical history, the Board finds the 2013 VA examiner's opinion is entitled to the most deference.

While there is evidence that the Veteran suffers from some PTSD symptomatology, the record does not show that the Veteran's current symptomatology is due to a credible and verified in-service stressor or that the requirements of a valid diagnosis of PTSD based on such a stressor have been met.  Accordingly, service connection for PTSD is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An effective date of June 30, 1999, for service connection for eczema/herpetic is granted. 

Service connection for a gastrointestinal condition, to include nausea, vomiting, diarrhea, and GERD is denied. 

Service connection for PTSD is denied.


REMAND

The Veteran has reported deformity resulting from his circumcision during service.  Although service treatment records show the operation to have been clean without sequelae, the Veteran maintains that the deformity arose when the sutures from the in-service surgery burst, an event which he did not report.  A 2010 private evaluation has described an appearance of total removal of the glans.  An examination is warranted to determine whether any current penis deformity is of a sort that could be attributed to sutures bursting following the Veteran's circumcision.

Additionally, the Veteran has reported that his service-connected rotator cuff tendonitis has worsened since his most recent VA examination in May 2013.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his shoulder disability.  

Moreover, although the Veteran initially reported that his claimed headaches were due to injuries or chemical exposure during service, he now claims that they are due to the medication he occasionally takes for his service-connected erectile dysfunction.  This is a claim for service connection on a secondary basis.  An opinion should also be obtained concerning whether it is at least as likely as not that the Veteran's use of Viagra has caused or aggravated any headache condition.

Lastly, any recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records generated since February 2015 that pertain to the Veteran.

2.  Schedule the Veteran for an examination by an appropriate VA medical professional/s to determine the current severity of his shoulder disability, as well as to offer an opinion on his headaches and circumcision residuals.  The entire claims file, including any newly obtained treatment records, should be reviewed by the examiner and all necessary tests should be conducted.  

a. The examiner should opine as to the Veteran's current level of functioning and the impact of his shoulder disability on his daily activities and ability to work.

b. The examiner should describe the physical appearance of the Veteran's genitalia, noting any deformity present.  The likely cause of any deformity should be identified, including whether it may be due to sutures bursting following an in-service circumcision in 1972.  

c. The examiner should opine as to whether the Veteran's headaches are either (a) caused by his erectile dysfunction medication or (b) aggravated by his erectile dysfunction medication.

The examiner should provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

3.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


